DETAILED ACTION

1.	Claims 1-32 are pending in the application. 



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 6 and 21 is rejected under 35 U.S.C. 112(b) as being unclear/indefinite. 
	Claim 5 recites the limitation "the synaptic storage module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 appears to be a multiple dependent claim reciting “…according to any one of claims” however there is no mention of the claim from which it depends. It appears the amended preamble was intended to make the claim depend from claim 1. 
Claim 21 recites the limitation "the synaptic storage module" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes the intent was for the claim to depend from claim 20, not claim 17.
Claim 21 recites the limitation "the input storage module" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes the intent was for the claim to depend from claim 20, not claim 17.




Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-3, 6,17, 18, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taesik Na, et al (hereafter Na)(“Speeding Up Convolutional Neural Network Training with Dynamic precision Scaling and Flexible Multiplier-Accumulator,” ISLPED, August 2016, 6 pages.)
Na was cited in the IDS filed 05/07/2021.

12.	As to claim 1, Na discloses a processing device with dynamically configurable operation bit width (page 1, abstract), comprising: 
a memory for storing data (page 5, fig. 7B SRAM), the data comprising data to be operated (page 2, fig. 3 and sec 3.1, data passed through to be stored and operated on), intermediate operation result (sec 3.1, resulting data output by the layer sequence considered intermediate operation result), final operation result (sec. 3.1 resulting data of a forward pass), and data to be buffered of a neural network (sec. 3.2, learnable parameters);
 a data width adjustment circuit (control engine in fig. 7b) for adjusting the width of the data to be operated, the intermediate operation result, the final operation result, and/or the data to be buffered (section 2, 3.1, and 3.2 the bit width is adjusted for the 
an operation circuit for operating the data to be operated of the neural network (fig. 7b, systolic array of flexible MAC); and 
a control circuit for controlling the memory, the data width adjustment circuit, and the operation circuit (fig. 7a, flexible MAC engine).

13.	As to claim 2, Na discloses wherein the operation circuit operating the data to be operated of the neural network comprises determining a type of a multiplier circuit and an adder circuit of the operation circuit according to the data to be operated so as to perform the operation (sec. 4.1 and 4.2, multiplier and adder).

14.	As to claims 3 and 18, Na discloses wherein the data width adjustment circuit comprises: an input data processing module, configured to adjust the data width of the data in the memory; and an output data processing module, configured to perform width adjustment on the data operated by the operation circuit and store the width-adjusted data in the memory (sec. 2 and 3.2).

15.	As to claims 6 and 32, Na discloses wherein the operation circuit comprises: a first operation module for performing operation of data of different bit widths; wherein the first operation module comprises an adder circuit and a multiplier to perform operation of data of different bit widths in the neural network (sec. 4.1 and 4.2).

As to claim 17, Na is rejected for similar reasons as claim 1 above. 


Allowable Subject Matter
17.	Claims 5 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4, 7-16, and 19-20 and 22-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2018/0129935 related to a convolutional neural network system including a data selector configured to output an input value corresponding to a position of a sparse weight from among input values of input data on a basis of a sparse index indicating the position of a nonzero value in a sparse weight kernel, and a multiply-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182